Citation Nr: 1718571	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-31 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a rib fracture. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas. 

The Veteran testified before the undersigned Acting Veterans Law Judge in June 2014.  A transcript of the hearing is of record.

In September 2014, the Board remanded this matter for additional development.  The claim now returns to the Board for further appellate review.  Also, in September 2014, the Board remanded the issues of entitlement to service connection for a lumbar spine disability, bilateral hearing loss, and tinnitus.  Thereafter, in a March 2016 rating decision, the RO granted service connection for a lumbar spine disability, bilateral hearing loss, and tinnitus.  This was a full grant of the benefits sought with regard to these issues and, therefore, they are no longer on appeal. 

In June 2009, the Veteran executed a new power-of- attorney (VA Form 21-22), designating the Texas Veterans Commission as his representative.  The Board recognizes the change in representation.


FINDINGS OF FACT

The competent evidence of record does not show that the Veteran has residuals of a rib fracture.  





CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of rib fracture are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5107 (West 2014).  In the instant case, VA's duty to notify was satisfied by a January 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records (STRs), VA treatment records, and lay statements from the Veteran and his family.  Pursuant to the Board's September 2014 remand instructions, the RO requested outstanding STRs and VA medical treatment records.  In December 2015, all available STRs were associated with the claims file.  The Board finds that an additional remand to request records would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).  Therefore, the Board concludes that VA has made reasonable efforts to obtain all records relevant to the Veteran's claims.

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott, 789 F.3d 1375 (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").

VA has not obtained an examination with respect to the claim for service connection for residuals of rib fracture.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as discussed below, the standards of McLendon are not met as the evidence of records fails to indicate a current rib disability had its onset in service or is otherwise related thereto. 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103, 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).


In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Veteran's available STRs are negative for complaints, findings, or diagnosis of rib fractures and associated symptoms.  

VA treatment records between August 2009 and December 2015 are negative for complaints, findings, or diagnosis of symptoms associated with residuals of rib fractures. 

At his June 2014 Board videoconference hearing, the Veteran asserted that his initial rib fracture occurred while doing readiness exercise in Panama which fractured three ribs and cracked two.  The Veteran reported 30 days later that in another training exercise in Panama he broke two ribs and cracked three ribs.  The Veteran reports being placed on 30 days of light duty for both incidents.  The Veteran reports that he continues to suffer from pain due to these rib injuries.  

A July 2014 correspondence from the Veteran's ex-wife, M.E.G., stated that the Veteran came back from active duty in Panama with broken ribs.  A July 2014 correspondence from the Veteran's fiancé stated that weather changes cause the Veteran's ribs pain.  

The Board acknowledges that Veteran's assertions that he broke his ribs on two occasions while on active duty in Panama and that he has pain as a result.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Veteran has not presented, identified, or alluded to the existence of any post-service medical evidence of a diagnosis of or treatment for residuals of rib fractures.  
Accordingly, without competent medical evidence of record that the Veteran has residuals of rib fractures disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  The appeal is denied.


ORDER

Service connection for residuals of a rib fracture is denied. 



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


